DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          PAUL GAROFOLO,
                             Appellant,

                                    v.

STATE OF FLORIDA, DEPARTMENT OF REVENUE, CHILD SUPPORT
      ENFORCEMENT, o/b/o ADELE ELIZABETH FILLYAW,
                        Appellees.

                              No. 4D18-1934

                              [May 30, 2019]

   Appeal from the State of Florida, Department of Revenue; DOAH Case
No. 18-001560-CS; Depository No. 06550020892AO; CSP Case No.
2001171022.

  Ryan C. Shrouder of Spink, Shrouder & Karns, P.A., Cooper City, for
appellant.

   Ashley B. Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee, for appellee Department of
Revenue, Child Support Enforcement.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.